The city of Houston brought this action to recover a given sum alleged to be due it for taxes for the year 1895 upon certain lots in said city, and to foreclose a lien upon said lots. Citation was issued upon the original petition, and served upon the defendants. Thereafter the plaintiff filed an amended original petition, seeking, in addition to the recovery sought in the original petition, to recover for taxes alleged to be due upon other lots, and for several other years, and to foreclose a lien upon all the lots for a sum much larger *Page 460 
than was sued for in the original petition. No citation was issued upon the amended petition, and the defendants filed no answer. A judgment by default was rendered, awarding the plaintiff all the relief sought in the amended petition; and the defendants have brought the case to this court by writ of error.
The amended petition set up a new cause of action, and as the defendants were not cited to answer thereto, it was error to render judgment by default thereon; and for this error the judgment is reversed and the cause remanded.
Reversed and remanded.